Citation Nr: 1611385	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus (SLE) with secondary chronic renal insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The record indicates that the Veteran served on active duty from June 1987 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The Veteran's claim was remanded by the Board in July 2012 and in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014 the Veteran submitted an authorization form so that his medical records could be requested from Dr. Tae Jung, MD.  The Veteran reported on the authorization form that he saw Dr. Jung from June 1999 to April 2002 for SLE.  Dr. Jung's office initially informed VA in September 2014 that the Veteran was not their patient.  In October 2014 the Veteran talked to a VA representative on the phone and informed VA that he had talked to Dr. Jung's office.  He said that Dr. Jung would be forwarding the necessary medical evidence to VA by the end of the week.  Instead of receiving the medical records, VA received a bill from Dr. Jung for the medical records.  There is no indication in the file that the Veteran was ever informed that Dr. Jung did not send copies of his medical records to VA.  The Veteran must be notified that the Dr. Jung records were not received, that VA will not pay for records, and that the Veteran should obtain and submit copies of his records of treatment by Dr. Jung if they are to be considered by VA.

Additionally, Dr. W indicated in June 2014 that there were no records starting in May 1998 and ending in June 1999, Dr. H indicated that records were only kept for seven years and that the Veteran's records had been destroyed, the Cleveland Clinic responded that the Veteran's name did not appear as having been a patient at that Cleveland Clinic facility and Dr. E indicated that she no longer had the records. There is no indication the Veteran was informed of these responses and provided the opportunity to submit any records he may have in his possession.  It also does not appear that Dr. H provided records as requested.

In April 2014, the Board remanded the Veteran's claim in order to obtain additional medical opinions.  Addendum opinions dated in June 2014 and September 2015 were obtained from a VA physician.  Unfortunately they are inadequate.  The VA physician did not provide all the opinions requested by the April 2014 Board decision.   Furthermore, the June 2014 addendum indicates that the VA physician was unable to open many of the documents in the Veteran's VBMS file, including the service treatment records (STR).  In his September 2015 addendum the VA physician only reviewed newly received medical evidence that had not been of record when he wrote the June 2014 addendum opinion.  Consequently, new opinions must be obtained from a physician who is provided access to all of the Veteran's documents in his VBMS electronic file.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that Dr. Jung did not send VA a copy of the Veteran's medical records, but instead a bill.  Inform the Veteran that VA will not pay for records, and that the Veteran should obtain and submit copies of his records of treatment by Dr. Jung if they are to be considered.

Also inform the Veteran in accordance with 38 C.F.R. § 3.159(e) that Dr. W indicated in June 2014 that there were no records starting in May 1998 and ending in June 1999, Dr. H indicated that records were only kept for seven years and that the Veteran's records had been destroyed, the Cleveland Clinic responded that the Veteran's name did not appear as having been a patient at that Cleveland Clinic facility and Dr. E indicated that she no longer had the records. 

The Veteran should also be informed of the efforts that were made to obtain the above-referenced records; any further action that VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and that the Veteran is ultimately responsible for providing the evidence.  

It also does not appear that Dr. H provided medical records and thus further action to obtain the records should be undertaken.  If necessary request that the Veteran complete and return a current authorization form or the records if he is able to obtain them or has them in his possession.  This is particularly important as the VA examiner noted that Dr. H's records are critical as his evaluation describing the approximate date of symptoms developing would be persuasive in determining the date of onset of the disease.  If the records are not obtained after reasonable efforts to obtain them, provide notice in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain copies of the Veteran's updated VA treatment records.

3.  When the above development has been completed, send the Veteran's claims file to the same VA examiner who conducted the September 2012 examination and request an addendum opinion regarding the Veteran's lupus and kidney disabilities.  If the same examiner is not available, the Veteran's claims file should be reviewed by another clinician.  The examiner should review the file and specifically indicate review of the Veteran's SSA records and VA medical records.  If the examiner is unable to open any of the documents in the Veteran's VBMS file corrective action must be taken in order to provide the examiner a review of such documents.  The rationale for all opinions expressed must be provided.

The examiner must provide the following medical opinions:

a) In light of prior examination findings and the service and post-service evidence of record, is it at least as likely as not (a 50 percent or better probability) that the currently diagnosed systemic lupus erythematosus with secondary chronic renal insufficiency had its onset during service, or is related to any aspect of the Veteran's service, to include exposure to ionizing radiation?  In reaching the requested opinion, the examiner should specifically address the Veteran's in-service treatment for skin problems and urinary tests results, as well as exposure to ionizing radiation.  The examiner should also address whether the skin problems the Veteran experienced in service were a manifestation of his now-diagnosed lupus. 

b) Is it at least as likely as not (a 50 percent or better probability) that the currently diagnosed systemic lupus erythematosus with secondary chronic renal insufficiency was manifest within a year from service discharge in December 1995 and, if so, what was the severity thereof?  It is noted that the Veteran was diagnosed and treated for lupus in 1998.

c) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic renal disability had its onset during service or was manifest within a year from service discharge in December 1995?

4. Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




